PER CURIAM:
Steven Lewis Barnes seeks to appeal the district court’s order adopting the recommendation of the magistrate judge and denying his motion for a temporary restraining order. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2006); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). Absent exceptional circumstances not present here, the denial of a motion for a temporary restraining order is interlocutory and not appealable. Office of Pers. Mgmt. v. Am. Fed’n of Gov’t Employees, 473 U.S. 1301, 1303-04, 105 S.Ct. 3467, 87 L.Ed.2d 603 (1985); Drudge v. McKernon, 482 F.2d 1375, 1376 (4th Cir.1973). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.